Sub-Item 77O Rule 10f-3 Transactions DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On September 24, 2014, Dreyfus New York AMT-Free Municipal Bond Fund (the “Fund”), purchased 1,000 Sales Tax Receivable Corporation (NY STAR) C’24/100 5.00% Bonds, due on October 15, 2031 issued by J.P. Morgan Securities LLC - CUSIP # 794665FT1 (the “Bonds”), at a purchase price of $118.593 per Bond, including a commission spread of 0.450% per Bond. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment advisor, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: J.P. Morgan Raymond James Goldman, Sachs & Co. Loop Capital Markets LLC Siebert Brandford Shank & Co. LLC Ramirez & CO., Inc. BofA Merrill Lynch Jefferies RBC Capital Markets BMO Capital Markets BMO Capital Markets Cabrera Capital Markets, LLC Estrada Hinojosa & Company, Inc. Lebenthal & Co., LLC PNC Capital Markets LLC Southwest Securities, Inc. TD Securities (USA) LLC BNY Mellon Capital Markets, LLC Barclays Capital Morgan Stanley CastleOak Securities, L.P. Fidelity Capital Markets Northern Trust Prager & Co. LLC Sterne, Agee & Leach, Inc. US Bancorp Citigroup Wells Fargo Securities Rice Financial Products Company Blaylock Beal Van, LLC Drexel Hamilton, LLC Janney Montgomery Scott LLC Oppenheimer & Co., Inc. Roosevelt & Cross Incorporated Stifel, Nicolaus &b Company, Incorporated The Williams Capital Group, LP Accompanying this statement are materials made available to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 28, 2014 . These materials include additional information about the terms of the transaction. P:\Word Processing\FILINGS 2015\Group 4\NSAR\021\77O DNYAMTFMB 9-24-14.docx
